NOTE: ThiS order is n0nprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
DURAMED PHARMACEUTICALS, INC.,
Plaintiff-Appellan,t, l
V.
WATSON LABORATORIES, INC.,
Defendant-Appellee.
2011-1438 -
Appea1 from the United States District Court for the
District of Nevada in case no. 08-CV-0116, Judge Larry R.
Hicks.
ON MOTION
Before LOURIE, C'ircuit Judge.
0 R D E R
Duramed Pharn1aceutica1s, Inc. (Dura1ned) moves
without opposition for the court to take judicial notice of
the joint appendix filed in this court in an earlier appea1,
2010-1331.
We grant the motion to the extent that the parties
may include the joint appendix in 2010-1331 in the joint

DURAMED PHARMA V. WATSON LABS 2
appendix in this case. A copy of this order shall be trans-
mitted to the merits panel in this case
According1y,
IT ls ORDERED THAT:
The motion is granted A copy of this order shall be
transmitted to the merits panel in 2011-1438.
FOR THE COURT
   /s/ Jan~Horbal};
Date J an Horba1y
Clerk
cc: Vernon M. Winters, Esq.
M k T. J , E . . FE 0
ar amgen sq s.s.c0uaT olF§PPEA1s FOR
38 THE_FE0ERALc1Rcu\T
SEP 01 2011
1A¢4u0nBALv
cLEnK